Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s election of Figures 6A-6B with traverse is acknowledged.  As to the traversal, contrary to the attorney’s statement that all claims are directed to the elected Figures 6A,6B, many of the limitations of dependent claims do not appear to be related to elected Figures 6A,6B.  Understand, the restriction has absolutely not been withdrawn.  Applicant needs to reconsider his statement that that all claims are directed to Figures 6A,6B, and identify which claims are directed to the elected Figures 6A,6B, so the remaining claims may be properly listed/tagged as being non-elected.    

Due to Applicant’s statement (first paragraph, p. 1, paper 9/20/22) that all of the claims read upon elected Figures 6A,6B, the following was necessary:
Claims 6,8,9,11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification of the parent ‘103 case (or earlier filed documents) in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 6’s combination of overcap with fiber optic in elected Figure 6A,6B is new.  Note that Figure 9’s cap 93 is not an “overcap” (as in Figure 6).  Is there any support for such in the parent ‘103 or earlier?  Should this application have  been a CIP?
Claim 8’s combination overcap and “concave depression” is new in elected Figure 6A,6B.  Note that Figure 9’s cap 93 has the depression, but not an “overcap” as in Figure 6. Is there any support for such in the parent ‘103 or earlier?  Should this application have  been a CIP?


Claim 9’s combination overcap and “flared” in elected Figure 6A,6B is new.  Note that Figure 9’s cap 93 has the flared end, but not an “overcap” as in Figure 6.  Is there any support for such in the parent ‘103 or earlier?  Should this application have  been a CIP?
Claim 11’s “reversibly” activation of the electromagnet appears to be new in elected Figure 6A,6B.  Is there any support for such in the parent ‘103 or earlier?  Should this application have  been a CIP?
As to claim 11, where is there support (in parent ‘103, or earlier) for reversibly activating the electromagnet?  Where is there support for doing so for a magnet that is that is inside of an overcap?  Should this application have  been a CIP?

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the (1) detents (claim 3), (2) overcap and fiber (claim 6), depression in claim 8 (because Applicant expressed that such is Figure 6, but still needs to show support that such does in fact constitute a portion of Figure 6, and that it’s not only directed to Figure 10), (3) flared of claim 9 (because Applicant expressed that such is Figure 6, but still needs to show support that such does in fact constitute Figure 6, and that it’s not only directed to Figure 10), (4) power source of claim 11 (because Applicant expressed that such is Figure 6, but still needs to show support that such does in fact constitute a portion Figure 6, and that it’s not only directed to an embodiment that is not in any figure) and (5) structure providing the “30 degrees” “depression on an upper surface” (because Applicant expressed that such is Figure 6, but still needs to show support that such does in fact constitute a portion Figure 6, and that it’s not only directed to an embodiment that is not in any figure) all must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claims 3,9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As to claim 3, what structure allows for holding in two positions?  Neither the specification nor drawings describe “detents” that allow for any holding.  There is no teaching in either, no reference of record provides for such, there is nowhere for one of ordinary skill to turn.  Note that this is a simple mechanical application, so the level of predictability of regarding how connected elements will work together is high, requiring no significant/meaningful experimentation.
As to claim 9, what structure provides for the “at least 30 degrees” angle, and “depression on an upper surface”?  Note that this is a simple mechanical application, so the level of predictability of regarding how connected elements will work together is high, requiring no significant/meaningful experimentation.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, what exact structure does the “adjusting means” correspond to in the specification and/or drawings?  Consider that the record must be clear on such, as the claim is limited to the exact structure (and any equivalents).  Does such relate only to the structure of claim 3?
	As to claims 1,11, what structure does an “overcap” (italics added) relate too?  A cap has top and side segments which fit over another items, like:

    PNG
    media_image1.png
    178
    348
    media_image1.png
    Greyscale

; however, there is no item being cap in an overlapping manner in any figure.  How does Applicant define an “overcap”?  Contrast cap with plug with cover, they are all different.
	As to claim 4, do the “a single magnet, single housing and single overcap” relate to claim 1’s “a magnet”, “a housing” and “an overcap”, or are there 2 of each?  Note that unclaimed embodiments have “a magnet”, and a second “single magnet” at a different location for a total of 2 magnets.  Does this claim really read upon elected Figures 6A,6B?
	As to claim 5, the preamble calls for a device, but the body of the claim is a list of individual, unconnected parts which is not a device.  As such, the claim is internally inconsistent.  What is Applicant’s intent?
	As to claim 5, how is this claim limited to elected Figures 6A,6B?  Claim 5 calls for an adjusting means that raises and lower “all of said plurality of magnets at the same time” (italics added), which appears to be directed to non-elected Figure 8 in light of single button 86 powering the displacement.  Why did Applicant argue that this claim reads upon elected Figures 6A and 6B?   
	As to claim 5, how many magnets is this claim limited to?  Is it at least 3 (i.e. the sum of the plurality and claim 1’s magnet, for a total of at least 3) or at least 2?  Where are a plurality of magnets elected Figures 6A,6B?  Contrary to Attorney’s statement, this claim does not appear to read upon elected Figures 6A,6B.  Should this claim be non-elected?   Why did Applicant argue that this claim reads upon Figures 6A and 6B?
	As to claim 5, how many overcaps is this claim limited to?  Is it at least 3 (i.e. the sum of the plurality and claim 1’s overcap, for a total or at least 3) or at least 2?
	As to claim 6, where is there a fiber optic cable in elected Figures 6A,6B?  Non-elected Figure 9A shows a fiber 91, but Figure 9A’s cap 94 is not even identified as an “overcap” (claim 1).  (The specification tags element 94 a “cap” (Para 94); cap 94 just covers the lowermost bottom surface of housing 99)  Figure 9A’s cap 94 provides a hole, and thus is not even “transparent”, and is not “closed” (claim 7).  Figure 9 is a different embodiment from that of elected Figures 6A,6B.  Contrary to Applicant’s statement, claim 6 does not appear to read upon elected Figures 6A,6B.  
	As to claims 8,9, where is there a concave depression (claim 8) and flare (claim 9)  in a closed end in the elected figures?  A different embodiment in Figure 10 has a concave depression in cap 107, and a flared end, but that is a different embodiment.  Why did Applicant argue that this claim reads upon Figures 6A and 6B?  Should this claim have been tagged as non-elected?
	As to claim 8, how is this claim directed to elected Figures 6A,6B?  This claim seems to be mixing 2 different embodiments.  Elected Figures 6A,6B do not have an end with a concave depression (and flared shaper per claim 9).  There is a depression in Figure 10’s cap 107, but Figure 10’s cap 107 does not fit over a housing as called for in claim 1. Why did Applicant argue that this claim reads upon Figures 6A and 6B?  Contrary to Applicant’s statement, claim 8 does not appear to read upon elected Figures 6A,6B.  
	As to claim 10, what figure does claim 10 relate to, if any?  What 2 axes in any figure provide for one of ordinary skill to grasp what the “30 degrees” represent in such figure?  What figure does the “depression on an upper surface” this claim relate to?  Claim 10 was identified as its own embodiment as there is no figure for claim 10.  Should this claim have been tagged as non-elected?  After all, it was identified as its own embodiment (i.e. not in any drawing) in the election of species.  Such appears to be the case with this, and other claims listed above.  Such appears to be the case with this, and other claims listed above.  (Note that the specification calls for depressions on the lower (not upper) surface of the distal portion of the overcap)
	As to claim 11, where is there a power source inside a housing in elected Figures 6A,6B?  Claim 11 was identified as its own embodiment (i.e. not in any drawing) as there is no figure for claim 11.  Note that elected Figure 6’s “F” suggests a push button (“manually” Para 86 of Pub), not a “power source inside” (claim 11).  Should this claim have been tagged as non-elected species?  After all, it was identified as its own embodiment in the election of species; though, the power source is related to the “Multipepettors” (Para 23), and not Figure 6’s single element.  Such appears to be the case with this, and other claims listed above.
 As to claims 1-11, how are any of these claims a “pipettor”?  Consider that pipettes employ aspiration to transfer liquids, but no such feature is apparent in this application.  Para 85 refers to converting a pipettor, but can the converted pipette still be a pipette?  (Such is not apparent, as the cap eliminates any fluid collection as is commonly carried out by pipettes.  Is Applicant somehow redefining the common meaning of the term “pipettor”?  If so, what might that new definition be for purposes of grasping metes and bounds of the claims?
As to claim 11, where is there a reversible electromagnet in elected Figure 6a,6b? This claim does not appear to read upon elected Figures 6A,6B.  Should this claim be non-elected?     

Claim(s) 1,4,7,8,9,10 is/are rejected under pre-AIA  35 U.S.C. 102a as being anticipated by Kobayashi et al 2009/0137026.
As to claims 1,4,7,10, Kobayashi et al ‘026 teach (Fig. 7(b)) a magnet 416 in a housing 44 having a first end (defined by annular cavity retaining cap 417), and overcap 417 fitting over the end and protruding therefrom, an adjusting means (spring 411/ or spring411/coil414) for reversable lowering the magnet into the flexing overcap 417.  No weight given to the preamble, as such does not add to the limitations of the body of the claim.









As to claims 8,9,
	
    PNG
    media_image2.png
    362
    465
    media_image2.png
    Greyscale

As to claim 10,

    PNG
    media_image3.png
    357
    453
    media_image3.png
    Greyscale



Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kobayashi ‘026.
As to claim 2, the diaphragm suggests any material that flexes a bit, suggestive of polymers.

Claim(s) 1,2,4,7,10 is/are rejected under pre-AIA  35 U.S.C. 102 (a) as anticipated by WO 2004035217.
As to claims 1,2,4,7, the Reference teaches (Figure 10) a magnet 13 in a housing 12, and overcap (stretchable coating 21) fitting over the end and protruding frm the housing, and adjusting means 38,11 to lower the magnet deeper into the overcap.  The coating 21 is as much a cap as is claimed. 
As to claim 10, note the bends that cause angles, and note 

    PNG
    media_image4.png
    459
    391
    media_image4.png
    Greyscale


Claim(s) 8,9 is/are rejected under pre-AIA  35 U.S.C. 102 (a) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over WO ‘217.
As to claims 8,9, note the alternative Figure 23, that has concavity  and flaired end.

    PNG
    media_image5.png
    393
    417
    media_image5.png
    Greyscale

As to claims 8,9, It would have been obvious to employ the driving elements of Figure 10 to displace the magnet because Figure 10 teaches that manual driving will effectively move the magnet.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Krueger 2008/0083291 teaches (Figures 4-6) a magnet 3 in a housing, and overcap 4 like element. The housing 1 is a plunger rod 1.  Some force raises/lowers the magnet relative to the overcap, but such “means” (line 2, claim 1) is unidentified.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861